Hassler, J.,
We are asked to strike off this appeal for the reason that the bail given by the defendant is an attorney and a member of this bar. Under section 1 of rule 3, page 2, of our Rules of Court, it is provided that attorneys shall in no case be accepted as bail or surety. As the bail given by the appellant is an attorney, it cannot be accepted. This, however, is not a reason to strike off the appeal, but the defendant should be permitted to perfect it by giving other bail. If, within fifteen days of the filing of this opinion, the defendant perfects his bail by giving other bail, we discharge the rule to strike off the appeal. Otherwise, it is made absolute.
From George Ross Eshleman, Lancaster, Pa.